08-21 -00156-

 RRCEIVE
                              Case No. 08-21-00156-CV
   JAN' I    2m
                -uw
   t\co\}?yo?!^'^r^V: -
                             IN THE COURT OF APPEALS


                                                                         FAILED IN
                                                                     COURT OF APPEALS

                  UPCURVE ENERGY PARTNERS, LLC, Appellant              JW 1    2022
                                                                  {2UZA8ETH G.RXKES
                                        V.                           CtatKHmBmcr

   KURT MUENCH, LANCE MUENCH, MARK MUENCH,FRANK W. FOUTS, IV

                          AND SHEILA D.STIBOLT,Appellees



                                On Appeal from the

        143rd JUDICIAL DISTRICT COURT OF REEVES COUNTY,TEXAS

                    Trial Court Cause No. 19-09-23159-CVR




  APPELLEES' UNAPPOSEtT^ENDED^IRST MOTION TO EXTEND TIME TO
                               FILE APPELLEES' BRIEF




TO THE HONORABLE COURT OF APPEALS:

        1. Appellee's Sheila D. Stibolt and Frank W. Fouts, IV, Request an
extension of time to file their amended Appellee's Brief, which was originally

due December 24, 2021. Appellee's now seek an amended extension until

Friday January 14, 2022.

          2. CERTIFICATE OF CONFERENCE: Appellee's Sheila D. Stiboltand

Frank W. Fouts have confered with counsel for Appellant UpCurve Energy

Partners, LLC, who has represented that Appellant does not appose this motion.

           3. Appellees'Sheila D. Stibolt and Frank W. Fouts, IV, ask for this

extension of time because of personal issues and the pending holidays.

            For the reasons stated, Appellees' request that the Court set Friday

January 14, 2022 as the deadline for Appellees' to file their Appellees' Brief

and grant Appellees such other and further relief that the Court determines

appropriate.



Respectfully Submitted,



Sheila D. Stibolt

5058 Briarwood Circle N.

Kiezer, 0regon,97303

peba4@yahoo.com
Frank W. Fouts, IV

17519 Sunset Dr.


Lowell, IN/^356


skip_to_meJu@yahoo.com

815-600-2902




                         CERTIFICATE OF CONFERENCE

      Pursuant to Texas R. App. 10.1(5), 1 certify that the undersigned conferred

with counsel for Appellant who indicated that his client does not oppose this

motion.




by;

Frank W. Fouts, IV



bv:                 ^
Sheila D. Stibolt